Name: Commission Directive 85/429/EEC of 8 July 1985 amending the annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1985-09-12

 Avis juridique important|31985L0429Commission Directive 85/429/EEC of 8 July 1985 amending the annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 245 , 12/09/1985 P. 0001 - 0032 Spanish special edition: Chapter 03 Volume 37 P. 0197 Portuguese special edition Chapter 03 Volume 37 P. 0197 Finnish special edition: Chapter 3 Volume 19 P. 0119 Swedish special edition: Chapter 3 Volume 19 P. 0119 COMMISSION DIRECTIVEof 8 July 1985amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs(85/429/EEC)<(BLK0)LA ORG="CCF">EN</(BLK0)LA> THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by 50th Commission Directive 85/342/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for a consolidated version of the Annexes to be adopted at regular intervals in order to incorporate the amendments made on account of advances in scientific and technical knowledge; Whereas, since the adoption of the Directive, the Annexes have been amended a number of times; whereas, by reason of their number, their complexity and their dispersal among various Official Journals, the texts are difficult to use and thus lack the clarity which should be an essential feature of all legislation; whereas they should therefore be consolidated; whereas on the same occasion the name or chemical description of some additives should be rectified or made more precise and certain material errors should be corrected; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I and II to Directive 70/524/EEC are hereby replaced by the Annexes to this Directive. Article 2 Member States shall not later than 3 December 1986 take the necessary measures to comply with this Directive, and shall immediately inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 8 July 1985. For the CommissionFrans ANDRIESSENVice-President ANNEX I <(BLK0)LA ORG="CCF">EN</(BLK0)LA>>TABLE>>TABLE> >TABLE POSITION> >TABLE> ANNEX II<(BLK0)LA ORG="CCF">EN</(BLK0)LA>>TABLE> >TABLE> >TABLE POSITION> >TABLE>